Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 08, 2019

The Court of Appeals hereby passes the following order:

A19A0832. WAYNE ANTHONY CRIBBS v. THE STATE.

      In 1991, a jury found Wayne Cribbs guilty of kidnapping with bodily injury,
rape, and two firearm offenses, and the trial court imposed a total sentence of life plus
five years in prison. We affirmed his convictions and sentences on direct appeal. See
Cribbs v. State, 204 Ga. App. 109 (418 SE2d 405) (1992). Cribbs asserts that he was
paroled in 2013, although it appears that he currently is incarcerated for reasons that
are not immediately apparent on the current record.
      In November 2014, Cribbs filed a motion to modify his sentence. He argued
that one of the conditions of his parole – that he register as a sex offender – violates
the constitutional prohibitions on ex post facto laws because he was sentenced several
years before the effective date of the sexual offender registry statute. The trial court
denied Cribbs’s motion, and he filed this direct appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does
not allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence
falls within the statutory range of punishment, it is not void and is not subject to
modification beyond the time provided in § 17-10-1 (f). See id. Moreover, a direct
appeal does not lie from the denial of a motion to modify a sentence filed outside the
statutory time period unless the motion raises a colorable claim that the sentence is,
in fact, void. Frazier, 302 Ga. App. at 348.
      The statute requiring Cribbs to register as a sex offender explicitly applies to
persons, such as Cribbs, who “previously [have] been convicted of a . . . dangerous
sexual offense,” including rape, “and may be released from prison or placed on
parole, supervised release, or probation on or after July 1, 1996.” See OCGA § 42-1-
12 (a) (10) (A) (ii), (b), (e) (4). Contrary to Cribbs’s contention, the law requiring
him to register as a sex offender is not an ex post facto law. See Miller v. State, 291
Ga. App. 478, 481 (2) (662 SE2d 261) (2008); Watson v. State, 283 Ga. App. 635,
637 (2) (642 SE2d 328) (2007). Consequently – and pretermitting whether a
challenge to the conditions of one’s parole is a challenge to one’s sentence – Cribbs
has not raised a colorable void-sentence claim. For these reasons, this appeal is
hereby DISMISSED for lack of jurisdiction. See Frazier, 302 Ga. App. at 348-349.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/08/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.